



COURT OF APPEAL FOR ONTARIO

CITATION: Davis (Re), 2018 ONCA 768

DATE: 20180920

DOCKET: C64959

Pepall, Lauwers & Fairburn JJ.A.

IN THE MATTER OF:  Kimani Davis

AN APPEAL UNDER PART XX.1 OF THE
CODE

Paul Calarco, for the appellant

Joe Hanna, for the respondent

Michele Warner, for the Centre for Addiction and Mental Health

Heard and released orally: September 18, 2018

On appeal against the disposition of the Ontario Review
    Board dated, December 20, 2017.

REASONS FOR DECISION

[1]

This is an appeal from the Review Boards disposition dated December 20,
    2017. The Board ordered that the appellant be discharged conditionally. He was
    ordered to reside at a specific location and report to CAMH on a regular basis.

[2]

The appellant argues that the Board erred by failing to impose an
    absolute discharge. He maintains that the Board failed to properly consider
    whether he continued to present a significant risk of threat to public safety.
    This error is said to be reflected in the Boards decision, where it said that
    Mr. Davis
could
fall away from treatment. The
    Boards reasons are said to fall short of the statutory requirement of
    significant risk to the public.

[3]

We disagree.

[4]

The Board took into account the statutory criteria set out in s. 672.54
    of the
Criminal Code
, specifically noting the paramount consideration
    involving public safety. Among other things, the Board specifically reviewed
    the appellants history, his past offending conduct, his progress living within
    the community, and his historical compliance with taking medication. The Board
    relied upon the appellants psychiatrists opinion in forming the view that the
    appellant continues to suffer from profound negative symptoms arising from
    his major mental illness of schizophrenia. Those symptoms are said to have
    created a situation where the appellant has become socially withdrawn,
    presenting with a flat affect. It was open to the Board to accept the psychiatrists
    opinion in that regard.

[5]

The appellant does not take issue with the Boards reliance on the
    psychiatrists opinion, but suggests that the opinion does not support the
    result reached. Read contextually, we disagree. The psychiatrist testified that
    it was almost certain and inevitable that without some continued control, the
    appellant would fall away from treatment, resulting in psychosis that would in
    turn result in significant risk of violent re-offending.

[6]

Despite the appellant showing progress, the Boards conclusion that the
    appellant remains a significant threat to the safety of the public and that a
    conditional discharge is both necessary and appropriate, was a determination
    open to the Board. It fell within a range of reasonable outcomes. We see no error
    in the disposition imposed.

[7]

Like the Review Board, we also commend Mr. Davis on his continued
    progress in the community.

S.E.
    Pepall J.A.
P. Lauwers J.A.
Fairburn J.A.


